DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on December 7, 2021 is entered.

	Claims 1-23, 25-65, and 67 have been canceled.
	Claims 69-71 have been added.
	Claims 24, 66, and 68-71 are pending and currently under consideration.

3.	In view of the filing of the Terminal Disclaimer, the previous nonstatutory double patenting rejection to US 9,394,366 has been withdrawn.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 24, 66, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A) Claims 24 and 66 recites the limitation "in the Fc region".  There is insufficient antecedent basis for this limitation in the claim. In addition, claim 66 recites “The method according to claim 24, further comprising an amino acid substitution L328F in the Fc region of the antibody”. It is not clear if the method comprises an additional step or the antibody Fc region further comprises the substitution L328F.  As such, the claims fail to particularly point out and distinctly claim the subject matter encompassing a method of inhibiting at least one B cell, wherein the method comprises contacting the B cell with an antibody comprising a variant Fc region of a human IgG1 comprising amino acid substation S267E with or without additional substitution L328F.  


6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 24, 66, and 68-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting at least one B cell, wherein the method comprises contacting the cell with an anti-CD19 antibody comprising a VL of SEQ ID NO:1, a VH of SEQ ID NO:2, and an Fc region comprising an amino acid substitution S267E or S267E and L328F, does not reasonably provide enablement for more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

	The amended claims now recites a method of inhibiting at least one B cell by contacting the B cell with an antibody without antigen specificity. Antibodies are glycoproteins that possess the ability to react in vitro and in vivo specifically and selectively with the antigenic determinants or epitopes eliciting their production or with an antigenic determinant closely related to the homologous antigen.  Antibodies are immunoglobulins that are formed in response to immunogens or that are screened for specificity an antigen / immunogen.    

    	 It has been well established in the art that the antigen binding specificity is critical to how the skilled artisan would employ antibodies in various modalities (e.g., affinity purification, detection or diagnostic assays, bioassays, treatment), including those consistent with the instant 
The specification provides insufficient direction or guidance regarding how to use antibodies comprising the claimed sequences in the absence of an antigen specificity for CD19 and yet retain substantially the same binding specificity of the anti-CD19 antibodies and antigen-binding fragments thereof, which are enabling consistent with the disclosed utilities of the instant disclosure (e.gl. see Figure 24 and Example 4 in page 111 of the specification as-filed). 

   	Given the well-known polymorphism of antibodies, it would have been undue experimentation to make and use the vast repertoire of antibodies encompassed by the claimed invention in the absence of binding specificity for CD19 to enable the scope of the claimed antibodies encompassed by the claimed invention.  For example, Colman et al. (Research in Immunology, 1994; 145(1): 33-36)) teach that for the functioning of the VL-VH interface as a structural adaptor allowing movements of the heavy chain CDRs en masse with respect to the light chain CDRs during engagement with antigen; and these changes in antibody structure are believed to be specific to the interacting antigen (e.g. see last paragraph in the right col. in page 35).  

     	Without sufficient guidance and given the well-known complexity and unpredictability of using antibodies with no particular antigen specificity as well the well-known polymorphism of antibodies; it would be unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue to make and use the vast repertoire of antibodies broadly encompassed by the claimed invention in order to make and use the anti-CD19 antibodies consistent with the instant disclosure.

     	Applicant is invited to amend the claims to recite the appropriate antigen specificity to obviate this rejection.
      
8.	No claim is allowed.  



10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHUN W DAHLE/Primary Examiner, Art Unit 1644